—Order unanimously affirmed without costs. Memorandum: We affirm Family Court’s dismissal of the petition for reasons stated in the decision at Family Court (Halpin, J.). We note only that, although the court erred in awarding permanent custody of the parties’ *1021three children to respondent without holding a hearing (see, Matter of Goodwin v Goodwin, 193 AD2d 1138), reversal is not required. In response to the petition seeking modification of the custody order, the court held a full hearing and addressed the custody issue de novo. Consequently, petitioner was not prejudiced by the court’s error. By failing to object to the court’s decision to hold in abeyance a neglect petition pending against her until resolution of the custody issue, petitioner failed to preserve for review her argument on appeal that the neglect petition should have been resolved first. (Appeal from Order of Niagara County Family Court, Halpin, J.—Custody.) Present—Denman, P. J., Green, Fallon, Wesley and Doerr, JJ.